
	

115 S1779 IS: Freedom of Commerce Act
U.S. Senate
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1779
		IN THE SENATE OF THE UNITED STATES
		
			September 7, 2017
			Mr. Crapo introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To repeal certain provisions of the Federal Switchblade Act to allow domestic manufacturers to ship
			 and sell their products to buyers located in other States and to permit
			 the importation of certain knife parts. 
	
	
 1.Short titleThis Act may be cited as the Freedom of Commerce Act. 2.Repeal of certain laws related to switchblade knives (a)In general The Act entitled An Act to prohibit the introduction, or manufacture for introduction, into interstate commerce of switchblade knives, and for other purposes (commonly known as the Federal Switchblade Act) is amended by striking sections 1 through 4 (15 U.S.C. 1241 et seq.).
 (b)Conforming amendmentsChapter 83 of title 18, United States Code, is amended— (1)in section 1716, by redesignating subsections (h), (j), and (k) as subsections (g), (h), and (i), respectively; and
 (2)in section 1716E(i), by striking section 1716(k) and inserting section 1716(i). (c)Effective dateThe repeals made by this section—
 (1)shall take effect on the date of enactment of this Act; and (2)shall not apply with respect to any indictment, convictions, sentencing, appeals, civil or criminal fines or penalties obtained, forfeitures obtained, terms of imprisonment, or any other enforcement actions or proceedings occurring or commenced before the date of the enactment of this Act.
				
